Citation Nr: 0415916	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-20 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include degenerative osteoarthritis of the 
left knee.

2.  Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied service connection 
for a left knee disability and a dental condition.  In 
November 1998, the veteran filed a Notice of Disagreement.  
Later that same month, the RO furnished the veteran a 
Statement of the Case.  In December 1998, the RO received the 
veteran's Substantive Appeal (VA Form 9).  In January 2004, 
the Board remanded the matter concerning the veteran's left 
knee claim to the RO for additional development and 
adjudication.  That development having been completed, the 
claim is once again before the Board.

The issue of entitlement to service connection for a dental 
condition is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

The veteran's left knee disability, to include degenerative 
osteoarthritis of the left knee, did not have its onset 
during service or within one year of service.


CONCLUSION OF LAW

A left knee disability, to include degenerative 
osteoarthritis of the left knee, was neither incurred in nor 
aggravated by service; and degenerative osteoarthritis of the 
left knee cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the veteran submitted his claim for 
service connection for a left knee disability in February 
1998, which was initially adjudicated by the RO in a 
September 1998 rating decision.  In letters dated in March 
1998, August 1999, and in March 2001, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  In the discussions contained in these 
letters, the veteran was effectively furnished notice of the 
types of evidence that he needed to send to VA in order to 
substantiate his left knee claim, as well as the types of 
evidence VA would assist him in obtaining.  In addition, the 
veteran was informed of his responsibility to identify, or 
submit directly to VA medical evidence that shows a 
continuous existence of the veteran's left knee injury since 
his discharge from service, and that shows any residuals that 
may exist at present.  More specifically, the veteran was 
informed that he was to provide medical evidence of a 
currently disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  The veteran was informed that this 
evidence could consist of statements from doctors together 
with the date of the examination, treatment, findings, and 
diagnoses; and statements from others who have knowledge of 
his condition together with the date the individual first 
noticed the condition and a description of the what the 
individual observed.  Moreover, the RO specifically requested 
that the veteran provide it with or identify any additional 
sources of evidence that could help support his claim, and 
informed the veteran that it was important that he submit all 
records that he had in his possession.

By way of the September 1998 rating decision, the November 
1998 Statement of the Case, and the Supplemental Statements 
of the Case dated in December 2001 and March 2004, the RO 
advised the veteran and his representative of the basic law 
and regulations governing service connection claims, and the 
basis for the denial of the left knee claim.  These documents 
also specifically informed the veteran of the cumulative 
information and evidence already having previously provided 
to VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO's notices 
in March 1998, August 1999, and March 2001, substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and, Pelegrini v. Principi, supra 
(preadjudicatory VCAA notice and the content of the notice 
requirement).  In this context, it is well to observe that 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  Thus, the 
Board determines that any defect with respect to the timing 
of the VCAA notice requirement, as well as any error in not 
providing a single notice to the veteran in covering all 
content requirements, was harmless.  See 
38 C.F.R. § 20.1102 (2003) (harmless error).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim of entitlement to service connection 
for a left knee disability.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence that have been 
associated with the claims file consist of post-service 
medical evidence, including VA and private examination 
reports, and lay statements from the veteran and R. W. 
Garner, and sworn testimony provided by the veteran and his 
representative in support of his claim.

In addition, despite diligent efforts, the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center (NPRC) because they were apparently 
destroyed in the 1973 fire at that facility, and all attempts 
by VA to obtain pertinent records from alternate sources, to 
include the extracts from the Surgeon General Office (SGO), 
have been futile.  (See Request for Information from NPRC, 
dated March 2001, and November 2001).  The information of 
record reflects that the additional attempt to retrieve the 
veteran's sick call records was unsuccessful; such a search 
was conducted, but no records were located.  Here, the Board 
notes that, in May 2002, the Board identified several 
potential areas in need of further development regarding the 
veteran's left knee claim.  These included contacting the 
veteran to ascertain whether he had received additional 
treatment or X-rays related to his left knee, and contacting 
the Schillinger Air Force Base (AFB) hospital to request the 
veteran's relevant sick call records from 1959.  The response 
pertaining to putative records at the Schillings AFB hospital 
indicated that no records were located.  (See Request for 
Information dated September 2002).  The veteran's response in 
October 2003, however, did not indicate that any further 
treatment had been received or any additional X-rays 
obtained.  Rather, the veteran stated that he could "no 
longer afford to go to a doctor."  

As reflected in the September 1998 rating decision, the 
November 1998 Statement of Case, the December 2001 Supplement 
Statement of the Case, and VA letters of June 2001 and April 
2003, the veteran was notified of the unavailability of his 
service medical records.  These documents were sent to the 
veteran's latest address of record and were returned as 
undeliverable.  Hence, the Board finds, under the presumption 
of regularity of the official acts of public officers, that 
the veteran received adequate notice that VA was unable to 
obtain his service medical records.  See Marciniak v. Brown, 
10 Vet. App. 198, 200-201 (1997).  Thus, the Board concludes 
there is no identified evidence that has not been accounted 
for with respect to the veteran's left knee claim.  Moreover, 
the veteran's representative has been given the opportunity 
to submit written argument.  Indeed, the Board notes that, in 
its written argument, the veteran's representative neither 
identified any outstanding evidence nor requested that any 
such records be obtained.  Therefore, under the circumstances 
of this case, VA has satisfied its duty to assist the veteran 
in this case.  Accordingly, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

Analysis

The veteran contends that service connection is warranted for 
a left knee condition resulting from a fall in service on 
September 9, 1959.  He maintains that since his injury he has 
had continuing problems with his left knee.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, for certain 
chronic diseases, including arthritis, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Pertinent 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The United States Court of Appeals for 
Veterans Claims (Court), has also declared that in 
adjudicating a claim the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

After a careful review of the medical and lay evidence, the 
Board finds that the evidence shows that the veteran's left 
knee condition was not incurred in service or within one year 
of service.  Thus, this claim must be denied.

In reaching this determination, the Board acknowledges that 
the veteran's service medical records could not be obtained 
from the NPRC because they were apparently destroyed in the 
1973 fire at that facility, and that the RO's diligent effort 
to obtain the service medical records proved to be futile.  
The Board recognizes its heightened duty to explain its 
findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 
(1992); see also Veterans Benefits Administration Manual M21-
1, part VI, (Manual) paragraph 7.25(b).  

Here, it is clear that the veteran has been diagnosed as 
having mild degenerative osteoarthritis of the medial 
compartment of his left knee.  Therefore, although the Board 
has reviewed the lay and medical evidence in detail, the 
Board will focus its discussion on evidence that concerns 
whether his condition is related to his military service or 
had its onset during his period of active duty or within one 
year of his discharge.  

As noted above, the veteran's service medical records are 
missing and presumed destroyed in the 1973 fire at the NPRD 
facility.  The veteran did, however, submit statements and 
testimony describing the in-service incident.  Specifically, 
the veteran states that he was injured in September 1959 as a 
result of a fall.  The fall was apparently so great that the 
veteran also knocked out two teeth in the same occurrence.  
The veteran also testified that he sought treatment for his 
knee immediately after service and then self-treated his 
condition until recently, when he indicated that his 
condition had worsened.

In addition, the veteran also submitted the An August 2001 
statement of an individual who knew him from 1959 to July 
1960 at the time he was stationed at Schillinger AFB.  In 
this statement, this person reported that he was aware of the 
accident the veteran sustained in service.

The private records associated with the veteran's claims file 
show that the veteran sought treatment for his left knee 
condition in 1999.  A report of his private physician, dated 
in January 1999, indicates that the veteran was seen at that 
time for pain in both knees, which the physician stated had 
been present for about two years and was worse on the left 
side.  The physician assessed the veteran with meniscal 
injury versus degenerative joint disease.  In addition, X-
rays taken in August 1999 revealed mild degenerative changes 
of the left knee, but noted that the "[e]tiology is 
unclear."  

The veteran was also afforded two VA examinations in 
connection with his claim.  The first examination was 
conducted in April 1998.  X-rays of the veteran's left knee 
were taken and revealed mild degenerative changes, with 
marginal sclerosis and hypertrophic spurring and with 
narrowing of the medial compartment of the knee.  After 
examining the veteran and reviewing the X-rays, the examiner 
diagnosed the veteran with mild degenerative changes of the 
left knee with narrowing of the medial compartment of the 
joint space and the possibility of internal derangement.  The 
examiner did not comment on the possible etiology of the 
veteran's condition.

In February 2001, the veteran was afforded another VA 
examination to evaluate the veteran's left knee disability.  
The veteran's claims file was forwarded to the examiner for 
review.  X-rays were again taken in connection with the 
examination and revealed mild degenerative osteoarthritis of 
the medial compartment.  After conducting a thorough 
examination of the veteran and noting the veteran's reported 
history, including his in-service fall, the examiner 
diagnosed the veteran with mild degenerative arthritis of the 
medial compartment of the veteran's left knee.  He went on to 
note, however, that "I am unable to conclude that this 
arthritic condition resulted from the trauma which [the 
veteran] suffered in the service in [1959].  This seems to be 
based on the clinical examination as well as the radiographic 
examination is consistent with normal wear and tear of the 
medial compartment of his left knee."  

In light of the foregoing, the Board finds that the evidence 
in this case will not support a finding that the veteran's 
left knee condition had its onset in service or within one 
year after service.  The medical evidence of record on this 
question is unclear at best and at worst specifically 
negative.  Of significance is the conclusion of the January 
2004 VA examiner.  When directly asked whether the veteran's 
condition had its onset in service or within one year of 
service, the examiner stated, as noted above, "I am unable 
to conclude that this arthritic condition resulted from the 
trauma which [the veteran] suffered in the service in [1959].  
This seems to be based on the clinical examination as well as 
the radiographic examination is consistent with normal wear 
and tear of the medial compartment of his left knee."

In this regard, the Board notes that the veteran submitted 
statements and testimony reporting that his condition began 
in service as the result of his in-service accident.  In this 
regard, the Board notes that, as a layperson, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology for his 
condition.  A similar analysis also applies to the August 
2001 lay statement from the veteran's service comrade, in 
that this statement does not state the nature of the accident 
or provide any details of what the individual actually 
observed.  And, without medical evidence linking his 
condition with his active duty service, there is no basis 
upon which to establish service connection.  

Service connection for a left knee disability must therefore 
be denied.  


ORDER

Service connection for a left knee disability, to include 
degenerative osteoarthritis of the left, is denied.


REMAND

In May 2002, the Board undertook additional development of 
the veteran's claim of entitlement to service connection for 
a dental condition pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  In Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003) the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  However, 
prior to the Federal Circuit's decision, the Board in an 
August 2002 letter requested that the veteran complete the 
necessary authorization for each non-VA health care provider 
with respect to his dental injury.  In response, the veteran 
completed VA Form 21-4142, Authorization and Consent to 
Release Information to (VA), from the University of 
Pittsburgh Dental Medicine, which the Board received in 
November 2003.  That notwithstanding, a request for these 
dental records were not included as part of the development 
outlined in the Board's January 2004 Remand.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With VA Authorization Form, dated 
October 2003, the RO should contact the 
University of Pittsburgh, Dental Medicine 
(Pittsburgh, PA 15261) and request all 
records pertaining to dental treatment 
for the veteran from September 1960 to 
the present.

(Note:  In the event an updated 
authorization is needed from the 
University of Pittsburgh, Dental 
Medicine, please request that the 
facility provide such in writing.  Then 
inform the veteran of this requirement on 
the part of that facility and request 
that he again complete any necessary 
authorization.  The RO should attempt to 
obtain copies of all identified treatment 
records).

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for a dental condition, in 
light of all pertinent evidence and legal 
authority.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



